DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
2.	Claims 22-24, 27, and 29-33 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 22-24, 27, and 29-33 is the inclusion of the limitations of: the durable plant tag comprising: at least one of an image, text, data, and horticultural information related to the first plant type, the image being of a plant of the first plant type in a mature stage of growth; a quick response (QR) code encoded with a unique identifying number, the identifying number being used to obtain additional information about the first plant type; and an icon including a symbol that summarizes selected horticultural characteristics of the first plant type, the icon including at least a plant guide number associated with information related to geographic-specific horticultural conditions based on geographic location data, the plant guide number including a light requirement component for the first plant type and a water requirement component for the first plant type, the icon being encoded with at least one of a light value, watering value and an icon color or icon shape associated with the plant guide number, wherein plant types with icons having the same icon color or icon shape and same plant guide number require similar light levels and watering levels and will grow successfully in the same geographic locations; a first set of instructions stored in the first memory which when executed by the first processor cause the hand held device to: read the QR code from the durable plant tag; the durable plant tag co-located with the first plant, the first plant available for sale at a retailer facility; send the QR code read from the durable plant tag to the server; identify a set of geographic location data associated with the location of the hand held device; send the set of geographic location data to the server; a second set of instructions stored in the second memory, which when executed by the second processor cause the server to: receive the QR code read from the durable plant tag; derive a first plant ID uniquely identifying the first plant type for the first plant from the code; receive the geographic location data associated with the location of the handheld device; derive the plant guide number from the first plant ID and the geographic location data; identify at least a second plant ID associated with the plant guide number, the second plant ID uniquely identifying a second plant type for a second plant from the code, where the first plant ID is different from the second plant ID and the first plant type is different from the second plant type; the second plant available via a wholesale grower; locate a set of plant information related to the second plant and also related to the plant guide number such that the second plant is compatible with the geographic location, the second plant having climate conditions and soil conditions compatible with the first plant suitable for planting and growing in the same climate and planting conditions as the first plant in the geographic-specific horticultural conditions including the same light requirement component for the first plant and the same water requirement component for the first plant; and send an identification of the second plant and at least one plant information for the second plant from the set of plant information to the hand held device. It is these limitations found in each of the claims that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864